Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 28 February 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Philadelphia february the 28th 1782
                  
                  it appear by a final ajustment of my Accounts that there remaind due to me a ballance of Eight thousand two hundreds and fifty dollars in Specie the Sum remaining due is a proof that I have received a Less proportion of my appointment than the others officers of the Army, tho’ I have been obliged to undergo more Considerable expense than any others individual by the Constant journies to which my Employment perpetually Subjected me.  So long as my Slender fortune permitted, I drew bill of Exchange at a Loss of 38. and 40. per Cent I Borrowed Money from My friends to afford me a descent Support,  the fifth part of my depreciation which I have received (among the others foreign officers) Will barely Suffice to discharge my debts, and it is not in My power Without involving myself in the greatest ruins and distress to Continue drawing bills at a Loss of 30 and 40 pr Cent from the Small remains of my private funds and that for too while I have So large a ballance in the hands of the united States placed in the publik funds at 6 pr Cent.
                  But Without troubling your Excellency with a tedious detail of the Hardship attending my Situation, I pray you to Consider the peculiarity of my employment Compared to that of others officers, the arrangement about taking place for furnishing the Army with provisions forages &c. will not be of advantage to me.  I am bound to travel from one Army to the other, to live at double the expense in Favour in Which I have to pay ready Money, not only for my personal Expences but also for the entertainment of my Aids de Camp, and the Horses Necessary to perform our journies.
                  I shall be happy if the pay allowed by Congress will be equal to Such expended.  I want to lay up no part of my pay.  I ask no addition to it.  but I declare it to be totally out of my power of my appointments as well those of january and february as those Occurring in future are that regularly paid me.
                  With respect to the arrearages I shall be satisfied to Leave in publik funds Ten thousand dollars provided I am paid the remaining Eight hundreds and fifty dollars which is indispensibly necessary to enable me to discharge my expences here and provide my self with the Necessary equipage for the Ensuing Campaign.
                  I pray Your Excellency to Consider My Demand, and if you find it reasonable to Support it with your recommendation I have the honour to be With the Greatest respect Your Excellency Most Obedient and Most humble Servant
                  
                     Steuben
                     Maj. Gen.
                  
               